Citation Nr: 1758120	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-27 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for myotonic dystrophy type II.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her parents



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to February 2008. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claims are now under the jurisdiction of the RO in Roanoke, Virginia.  The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing conducted at the RO in March 2013.  The Board remanded the claim in July 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to disposition of the claims.

The record reflects that the Veteran did not report to a VA examination scheduled for June 2017 to assess the severity of her myotonic dystrophy.  However, it is unclear whether the Veteran had appropriate notice of the topic of the exam.  The file reflects that in January 2017, the Veteran communicated her concern that she was being scheduled for a narcolepsy examination that was not relevant to her claim, stating that in the past, she had been scheduled for an incorrect examination.  She wanted to make sure that she was being scheduled for an examination related to her remanded claims.  She subsequently reported for one of the scheduled examinations, a psychiatric examination in April 2017.  Given the Veteran's concern described above, and her expressed desire to attend an examination related to the remanded claims, the Board finds that she should be provided with another opportunity to attend an examination related to her claim for increased rating for myotonic dystrophy.

With regard to the Veteran's claim for a TDIU, although the July 2017 supplemental statement of the case references that the Veteran was sent a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, confirmation that this form was sent to the Veteran is not in the record.  Thus, another form should be sent to her on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the current severity of her myotonic dystrophy.  The claims file must be provided to and reviewed by the examiner.  All necessary tests should be performed, as determined by the examiner. 

The examiner should be asked to identify the nature and severity of all ascertainable residuals of the Veteran's myotonic dystrophy type II, including any impairment of motor, sensory, or mental function.

The examiner is specifically requested to fully describe the functional effects caused by the Veteran's myotonic dystrophy type II.  The examiner should provide a rationale for any opinion provided.

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, as well as notice of the laws and regulations pertaining to a claim for a TDIU.

3.  Then, after completing all necessary development, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




